Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 27, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147798                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                     SC: 147798                                        Justices
  In re SCP, Minor.                                                  COA: 317207
                                                                     Schoolcraft CC Family Division:
                                                                     11-000308-AY

  _______________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 27, 2013
           s1120
                                                                                Clerk